

EXHIBIT 10.20

AGREEMENT




THIS AGREEMENT ("Agreement"), with an effective date of May 9, 2011, is entered
into by and between PEOPLES FINANCIAL SERVICES CORP., a Pennsylvania corporation
("Peoples"), PEOPLES NEIGHBORHOOD BANK (the “Bank”), and Joseph M. Ferretti (the
"Executive").


    WITNESSETH:


WHEREAS, Peoples is a bank holding company and is the owner of all the issued
and outstanding capital stock of the Bank; and


WHEREAS, Peoples, the Bank and the Executive desire to enter into an agreement
regarding, among other things, the employment of the Executive by Peoples.


    AGREEMENT:


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


           1. Employment.  Peoples hereby employs the Executive, and the
Executive hereby accepts employment with Peoples, on the terms and conditions
set forth in this Agreement.


           2. Duties of Executive.  The Executive shall perform and discharge
well and faithfully such duties as an executive officer of Peoples and the Bank
as may be assigned to the Executive from time to time by the Board of Directors
of Peoples. The Executive shall be employed as Senior Vice President and Chief
Credit Officer of Peoples and the Bank, reporting only to the respective Boards
of Directors and President and Chief Executive Officer of Peoples and the
Bank.  Executive shall hold such additional titles and powers as may be given to
him from time to time by the Board of Directors of Peoples, the Bank, and any
companies affiliated with Peoples. The Executive shall devote his full time,
attention and energies to the business of Peoples and its affiliated companies
and shall not, during the Employment Period (as defined in Section 3 hereof), be
employed or involved in any other business activity, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; provided,
however, that this Section 2 shall not be construed as preventing the Executive
from (a) investing the Executive's personal assets, (b) acting as a member of
the Board of Directors of any other corporation or as a member of the Board of
Trustees of any other organization, provided no such corporation or organization
is a direct or indirect competitor of Peoples or any of its affiliated
companies, or (c) being involved in any other activity with the prior approval
of the Board of Directors of Peoples.


           3. Term of Employment.


           (a)           The Executive's employment under this Agreement shall
be for a period (the "Employment Period") commencing upon the effective date of
this Agreement and if not previously terminated pursuant to the terms of this
Agreement, the Employment Period shall end three years later.  The Employment
Period shall be automatically extended by one year on the first annual
anniversary date of this Agreement and again on each annual anniversary date
thereafter, to provide for a three (3) year term, annually, effective as of such
respective dates, unless either Peoples or the Executive shall have given
written notice of non-extension of the term of this Agreement to the other at
least ninety (90) days before the date of any such extension.  It is the
intention of the parties that this Agreement be “Evergreen.”


           (b)      Notwithstanding the provisions of Section 3(a) of this
Agreement, the Executive's employment under this Agreement may be terminated at
any time during the Employment Period for "Cause" (as herein defined), by action
of the Board of Directors of Peoples. As used in this Agreement, "Cause" means
any of the following events:


(i)           the Executive is convicted of or enters a plea of guilty or nolo
contendere to a felony, a crime of falsehood, or a crime involving fraud or
moral
 turpitude, or the actual incarceration of the Executive for a period of seven
(7) consecutive days;


(ii)           the Executive willfully fails to follow the lawful, good faith
instructions of the Board of Directors or President and Chief Executive Officer
of Peoples
 regarding the operation of the Bank or Peoples other than a failure resulting
from the Executive's incapacity because of physical or mental illness;


(iii)           the Executive’s willful failure to perform Executive’s duties to
the Bank or Peoples (other than a failure resulting from Executive’s incapacity
because
 of physical or mental illness), which failure results in injury to the Bank or
Peoples, monetarily or otherwise;
 
(iv)   conduct on the part of the Executive that brings public discredit to the
Bank or Peoples;


(v)           any government regulatory agency orders that Peoples terminate the
employment of the Executive or relieve him of his duties;


(vi)           the Executive’s willful violation of any law, rule, or regulation
governing banks or bank officers or any final cease and desist order issued by a
bank
regulatory agency;


 
 

--------------------------------------------------------------------------------

 
 
(vii)   the Executive’s unlawful discrimination, including harassment, against
employees, customers, business associates, contractors or visitors of
the Bank or Peoples;


(viii)         any act of fraud or misappropriation by the Executive;


(ix)           the Executive’s theft or abuse of the Bank’s or Peoples’ property
or the property of customers, employees, contractors, vendors, or business
 associates of the Bank or Peoples;


(x)           intentional misrepresentation of material fact, or intentional
omission of information necessary to make the information supplied not
materially
 misleading, in any application or other information provided by the Executive
to the Bank or Peoples or any representative of the Bank or Peoples in
connection with the Executive’s employment with the Bank or Peoples;


(xi)           judgment of a court that Executive has violated any
non-competition or non-solicitation agreement, provided such violation shall not
be a result of
the Board of Directors or President and Chief Executive Officer instructing
Executive to do so; or
 
(xii)           any material breach of this Agreement.  The phrase “material
breach of this Agreement” shall include any one of, or a combination of, the
following:  acts of dishonesty, willful misconduct, breach of fiduciary duty or
duty of loyalty, breach of a duty of confidentiality, consistent and substantial
neglect of duties, or any intentions violation of the provisions of this
Agreement.


If the Executive's employment is terminated under the provisions of this Section
3(b), then all rights of the Executive under Section 4 hereof shall cease as of
the effective date of such termination.


           (c)      The Executive's employment under this Agreement may be
terminated at any time during the Employment Period without "Cause" (as defined
in Section 3(b) hereof), by action of the Board of Directors of Peoples, upon
giving notice of such termination to the Executive at least thirty (30) days
prior to the date upon which such termination shall take effect. If the
Executive's employment is terminated under the provisions of this Section 3(c),
then the Executive shall be entitled to receive the compensation and benefits
set forth in Section 6 or Section 7 hereof, whichever shall be applicable.  A
decision by Peoples to not extend this Agreement as set forth in Section 3 of
this Agreement shall constitute a termination without “Cause.”


(d)   In the event of any reduction in title or a reduction in the Executive's
responsibilities or authority, including such responsibilities and authority as
the same may be increased at any time during the term of this Agreement, a
material breach by Peoples or the Bank of this Agreement, or the assignment to
the Executive of duties inconsistent with the Executive's status as Senior Vice
President and Chief Credit Officer of Peoples and the Bank, then at the option
of the Executive, exercisable by the Executive within one hundred twenty (120)
days after the occurrence of each and every of the foregoing events of "Good
Reason", Executive shall provide notice to Peoples of the existence of the
condition and provide Peoples thirty (30) days in which to cure such
condition.  In the event that Peoples does not cure the condition within thirty
(30) days of such notice, Executive may resign from employment for Good Reason
by delivering written notice ("Notice of Termination") to Peoples and the
provisions of Section 7 shall apply.
 
(e)           If the Executive retires or dies, the Executive's employment under
this Agreement shall be deemed terminated as of the date of the Executive's
retirement or death, and all rights of the Executive under Section 4 shall cease
as of the date of such termination. Any benefits thereafter payable to the
Executive shall be determined in accordance with the retirement, insurance and
benefit programs of Peoples (and its affiliates) then in effect. Notwithstanding
the preceding two sentences, if the Executive dies after a Notice of Termination
is delivered by the Executive, he shall be entitled to the termination benefits
otherwise provided herein, and the provisions of Section 16(b) hereof shall
apply.


  (f)           If the Executive becomes disabled, within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
regulations thereunder and, as a result thereof is incapable of performing the
services required of the Executive under Section 2 of this Agreement for a
continuous period of six (6) months, then, upon the expiration of such period or
at any time thereafter, by action of the Board of Directors of Peoples, the
Executive's employment under this Agreement may be terminated immediately upon
giving the Executive notice to that effect. If the Executive's employment is
terminated under the provisions of this Section 3(f), then all rights of the
Executive under Section 4 hereof shall cease as of the last business day of the
week in which such termination occurs. Any benefits thereafter payable to the
Executive shall be determined in accordance with the provisions of the
respective plan documents of the retirement, insurance and benefit programs of
Peoples (and its affiliates) then in effect.


           4. Employment Period Compensation.


           (a) Annual Base Salary. For services performed by the Executive under
this Agreement, Peoples shall pay (or cause to be paid) to the Executive a
salary, during the Employment Period, at the rate of One Hundred Thirty Thousand
Dollars ($130,000.00) per year, payable at the same times as salaries are
payable to other executive employees of Peoples.  For the initial three (3) year
Employment Period if not previously terminated pursuant the terms of this
Agreement, Peoples shall increase Executive’s salary at a minimum rate of three
percent (3%) per annum.  Peoples may, from time to time, increase the
Executive's salary, as Peoples deems appropriate.  Any and all such increases
shall be deemed to constitute amendments to this Section 4(a) to reflect the
increased amounts, effective as of the dates established for such increases by
the Board of Directors of Peoples in the resolutions authorizing such increases
(“Annual Base Salary”).  In no event shall Executive’s salary be reduced unless
such reduction is the result of a national financial depression or national or
bank emergency or when such reduction has been implemented by the Board of
Directors for all officers proportionately.
 
 
 

--------------------------------------------------------------------------------

 
 
    (b) Bonus. For services performed by the Executive under this Agreement,
Peoples shall pay (or cause to be paid) to the Executive a bonus, during the
Employment Period, in such amounts and at such times, annually, as is provided
in such executive incentive plan for the Executive as shall be approved by the
Board of Directors of Peoples and in effect from time to time and which shall be
based on the goals and objectives set forth in Peoples’ strategic plan. The
bonus will be an amount up to fifteen percent (15%) of Executive’s salary.  In
addition, Peoples may, from time to time, pay such other bonus or bonuses to the
Executive as Peoples, in its sole discretion, deems appropriate. The payment of
any such bonuses shall not reduce or otherwise affect any other obligation of
Peoples to the Executive provided for in this Agreement.


(c) Automobile. During the term of this Agreement, Peoples shall provide the
Executive with an automobile allowance in the amount of $750.00 per month.


(d)  Country Club Dues. During the term of this Agreement, Peoples shall pay or
reimburse Executive for annual dues associated with a golf membership at a
country club of Executive’s choosing.
 
(e)  Supplemental Executive Retirement Plan (“SERP”).  Subject to the terms of
the plan, Peoples shall enter into a supplemental executive retirement plan with
Executive to provide for a retirement benefit equal to twenty percent (20%) of
the Executive’s final pay. “Final Pay” means the three year average of base
salary, without regard for actual amount earned in final year, calculated
immediately prior to the effective date of the Executive’s termination of
employment.


            (f) Other Benefits. Peoples will provide (or cause to be provided)
the Executive, during the Employment Period, with insurance, paid time off,  and
other fringe benefits in the aggregate not less favorable than those received by
other executive employees of Peoples or the Bank. In addition, during the term
of this Agreement, Executive shall be entitled to participate in or receive the
benefits of any employee benefit plan currently in effect at the Bank, subject
to the terms of such plans as to eligibility and vesting.


           5. Resignation of the Executive for Good Reason After a Change In
Control.


         (a) The Executive may resign for "Good Reason" (as herein defined)
during the two-year period following a "Change in Control" (as defined in
Section 5(b) hereof), as hereinafter set forth. As used in this Agreement, "Good
Reason" means any of the following:

 
(i) any reduction in title or a reduction in the Executive's responsibilities or
authority with respect to Peoples or the Bank, including such responsibilities
and authority as the same may be increased at any time during the term of this
Agreement, or the assignment to the Executive of duties inconsistent with the
Executive's status as Senior Vice President and Chief Credit Officer of Peoples
and the Bank;


           (ii) any reassignment of the Executive that is a material change in
geographic location and that requires the Executive to move his principal
residence;


           (iii) any removal of the Executive from office or any adverse change
in the terms and conditions of the Executive's employment, except for any
termination of the Executive's employment under the provisions of Section 3(b)
hereof;


           (iv) any reduction in the Executive's annual base salary as in effect
on the date hereof or as the same may be increased from time to time;


           (v) any failure of Peoples to provide the Executive with benefits at
least as favorable as those enjoyed by the Executive under any of the pension,
life insurance, medical, health, accident, disability or other employee benefit
plans of Peoples (or any affiliated company) in which the Executive participated
at the time of the Change in Control, or the taking of any action that would
materially reduce any of such benefits in effect at the time of the Change in
Control, unless such reduction is part of a reduction applicable to all
employees;


           (vi) any failure to obtain a satisfactory agreement from any
successor to assume and agree to perform under this Agreement, as contemplated
in Section 16(a) hereof; or


           (viii) any material breach of this Agreement on the part of Peoples
or the Bank.


Then within one hundred twenty (120) days after the occurrence of each and every
of the foregoing events of "Good Reason” after the occurrence of a Change in
Control, at the option of Executive, Executive shall provide notice to Peoples
of the existence of the condition and provide Peoples thirty (30) days in which
to cure such condition.  In the event that Peoples does not cure the condition
within thirty (30) days of such notice, Executive may resign from employment for
Good Reason by delivering written notice ("Notice of Termination") to Peoples,
and the provisions of Section 6 hereof shall thereupon apply.
 
(b) As used in this Agreement, "Change in Control" of Peoples or the Bank shall
mean a change in the ownership or effective control applicable to the Peoples or
the Bank as described in Code Section 409A(a)(2)(A)(V) (or any successor
provision thereto) and the regulations thereunder.


           6. Rights in Event of Certain Termination of Employment After Change
in Control. In the event that Executive resigns from employment for Good Reason
following a Change in Control, by delivery of a Notice of Termination to
Peoples, or Executive's employment is involuntarily terminated by Peoples
without Cause after a Change in Control, Peoples shall pay (or cause to be paid)
to the Executive, within twenty (20) days following termination, a lump sum
amount equal to 2.0 times his Annual Base Salary. In addition, Executive shall
be entitled to continuation of group health insurance benefits, at the same
level enjoyed by Executive immediately preceding the Change in Control, for two
(2) years following termination of employment.  If Peoples or the Bank is unable
to continue group health insurance benefits for Executive because of his
termination of employment, then Executive shall be provided, at Peoples and the
Bank’s effort and expense, with substantially similar benefits.  Notwithstanding
the preceding sentence, in the event the lump sum payment described in the
preceding sentence, when added to all other amounts or benefits provided to or
on behalf of the Executive in connection with his termination of employment,
would result in the imposition of an excise tax under Code Section 4999, such
lump sum shall be reduced to the extent necessary to avoid such imposition.


           7. Rights in Event of Certain Termination of Employment in Absence of
Change in Control. In the event that Executive's employment is involuntarily
terminated by Peoples without Cause or Executive resigns from employment for
Good Reason and no Change in Control shall have occurred at the date of such
termination or resignation, Peoples shall pay (or cause to be paid) to the
Executive, within twenty (20) days following termination, a lump sum amount
equal to 2.0 times his Annual Base Salary. In addition, Executive shall be
entitled to continuation of group health insurance benefits, at the same level
enjoyed by Executive immediately preceding the termination, for the earlier of
two (2) years following termination of employment or until he secures benefits
from another employer.  If Peoples or the Bank is unable to continue group
health insurance benefits for Executive because of his termination of
employment, then Executive shall be provided, at Peoples and the Bank’s effort
and expense, with substantially similar benefits.  Notwithstanding the preceding
sentence, in the event the lump sum payment described in the preceding sentence,
when added to all other amounts or benefits provided to or on behalf of the
Executive in connection with his termination of employment, would result in the
imposition of an excise tax under Code Section 4999, such lump sum shall be
reduced to the extent necessary to avoid such imposition.


           8. Covenant Not to Compete.


           (a) The Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Peoples and the Bank and accordingly
agrees that, during and for the applicable period set forth in Section 8(c)
hereof, the Executive shall not:
 
(i) Be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation, or enterprise engaged, in (1) the
banking (including bank holding company) or financial services industry, or (2)
any other activity in which Peoples or any of its subsidiaries is engaged during
the Employment Period, in any county or contiguous county in which, at any time
during the Employment Period or at the date of termination of the Executive's
employment, a branch, office or other facility of Peoples or any of its
subsidiaries is located, including counties located outside of the Commonwealth
of Pennsylvania (the "Non-Competition Area");


         (ii) Provide financial or other assistance to any person, firm,
corporation, or enterprise engaged in (1) the banking (including bank holding
company) or financial services industry, or (2) any other activity in which
Peoples or any of its subsidiaries is engaged during the Employment Period, in
the Non-Competition Area.


           (b) It is expressly understood and agreed that, although the
Executive and Peoples consider the restrictions contained in Section 8(a) hereof
reasonable for the purpose of preserving for Peoples and its subsidiaries their
good will and other proprietary rights, if a final judicial determination is
made by a court having jurisdiction that the time or territory or any other
restriction contained in Section 8(a) hereof is an unreasonable or otherwise
unenforceable restriction against the Executive, the provisions of Section 8(a)
hereof shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.
 
    (c) The provisions of this Section 8 shall be applicable commencing on the
effective date of this Agreement and ending on one of the following dates, as
applicable:


           (i)    if the Executive's employment terminates in accordance with
the provisions of Section 3 (other than Section 3(b)), the effective date of
termination of employment;


(ii)    if the Executive's employment terminates in accordance with the
provisions of Section 3(b) hereof or the Executive voluntarily terminates his
employment, other than in accordance with the provisions of Sections 3(d), 5 or
7, the first anniversary date of the effective date of termination of
employment; or


(iii)   if the Executive voluntarily terminates his employment in accordance
with the provisions of Sections 3(d),  5 or 7, the effective date of termination
of employment.


           9. Arbitration. Peoples, the Bank and the Executive recognize that in
the event a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution
to the American Arbitration Association (the "Association") in Scranton,
Pennsylvania. Peoples, or the Executive, may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the rules of the
Association. The Association shall designate a single arbitrator to conduct the
proceeding, but Peoples, and the Executive, may, as a matter of right, require
the substitution of a different arbitrator chosen by the Association. Each such
right of substitution may be exercised only once. The arbitrator shall not be
bound by the rules of evidence and procedure of the courts of the Commonwealth
of Pennsylvania but shall be bound by the substantive law applicable to this
Agreement. The decision of the arbitrator, absent fraud, duress, incompetence or
gross and obvious error of fact, shall be final and binding upon the parties and
shall be enforceable in courts of proper jurisdiction. Following written notice
of a request for arbitration, Peoples, and the Executive, shall be entitled to
an injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein.
Notwithstanding the preceding provisions of this section, in the event any such
provision is in conflict with a rule or policy of the Association, the
arbitration proceeding shall be governed by such rule or policy.


           10. Legal Expenses. Peoples shall pay to the Executive all reasonable
legal fees and expenses, including, without limitation, all fees and expenses
incurred by Executive in connection with any arbitration that occurs in
accordance with Section 9 of this Agreement, incurred by the Executive in
seeking in good faith to obtain or enforce any right or benefit provided by this
Agreement, provided that any action or proceeding is not decided against the
Executive.


           11. Mitigation of Damages. The Executive shall not be required to
mitigate the amount of any payment provided for in Section 6 or Section 7 hereof
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in Section 6 or Section 7 be reduced by any compensation
earned by the Executive as the result of employment by another employer or by
reason of the Executive's receipt of or right to receive any retirement or other
benefits after the date of termination of employment or otherwise; provided,
however, that the payments provided for in Section 6 or Section 7 shall be
reduced by the amount actually received by the Executive under any severance
policy of Peoples or the Bank then in effect.



           12. Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the residence of the Executive, in the case of notices to the Executive, and to
the principal office of Peoples, in the case of notices to Peoples and the Bank.


           13. Waiver. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and an executive officer of Peoples
specifically designated by the Board of Directors of Peoples. No waiver by any
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


           14. Assignment. This Agreement shall not be assignable by either
party hereto, except by Peoples or the Bank to any successor in interest to the
business of Peoples and the Bank.


           15. Entire Agreement. This Agreement supersedes any and all
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Bank and/or Peoples, including the
Termination Agreement dated January 1, 2007 between Executive and Corporation.
This Agreement contains all the covenants and agreements between the parties
with respect to Executive’s employment.


           16. Successors, Binding Agreement.


(a)           Peoples will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of Peoples to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Peoples would be
required to perform it if no such succession had taken place. Failure by Peoples
to obtain such assumption and agreement prior to the effectiveness of any such
succession shall constitute a breach of this Agreement and the provisions of
Section 6 hereof shall apply. As used in this Agreement, "Peoples" shall mean
Peoples as hereinbefore defined and any successor to the respective business
and/or assets of Peoples which assumes and agrees to perform this Agreement by
operation of law or otherwise.


(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees. If the Executive should die after a
Notice of Termination is delivered by the Executive and any amounts would be
payable to the Executive under this Agreement if the Executive had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive's devisee, legatee, or other designee, or, if there
is none, to the Executive's estate.


           17.  Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


           18.   Applicable Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the Commonwealth of
Pennsylvania.


           19.  Headings. The headings of the sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.


           20.  Termination of Prior Agreements. Upon the execution and delivery
of this Agreement by the parties hereto, any and all prior agreements that in
any way relate to the subject matter hereof shall be automatically terminated
and be of no further force or effect including, but not limited to, the
Termination Agreement dated on or about January 1, 2007.


           21.  409A Safe Harbor.


(a)           If when the Executive’s employment terminates, the Executive is a
“specified employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite
any provision of this Agreement or other plan or agreement to the contrary, the
Executive will not be entitled to the payments until the earliest of: (a) the
date that is at least six months after the Executive’s Separation from Service
for reasons other than the Executive’s death, (b) the date of the Executive’s
death, or (c) any earlier date that does not result in additional tax or
interest to the Executive under Code Section 409A.  As promptly as possible
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum with any remaining payments to commence in
accordance with the terms of this Agreement or other applicable plan or
agreement.


(b)           Any payments made pursuant to this Agreement, to the extent of
payments made from the date of termination through March 15th of the calendar
year following such date, are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           The parties hereto intend that any and all post-employment
compensation under this Agreement satisfy the requirements of Section 409A or an
exception or exclusion there from to avoid the imposition of any accelerated or
additional taxes pursuant to Section 409A.   Any terms not specifically defined
shall have the meaning as set forth in Section 409A.
(d)           Notwithstanding the foregoing, no payment shall be made pursuant
to Sections 6 or 7 unless such termination of employment is a “separation of
service” as defined in Code Section 409A.














IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.




WITNESS
PEOPLES FINANCIAL SERVICES CORP.

 
                                                      By:                                                                




WITNESS                                                                           PEOPLES
NEIGHBORHOOD BANK
 
                                                      By:                                                                




WITNESS
 
                                                      

                                                                             Joseph
M. Ferretti


 
 



 
 

--------------------------------------------------------------------------------

 
